Citation Nr: 0935898	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-40 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to non-service connected pension.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant served on active duty from September 1986 to 
January 1987.  She also served in the Air National Guard and 
United States Air Force Reserves. 

This appeal arises from a July 2005 administrative 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The Board of Veterans' Appeals (Board) remanded the claim in 
April 2008.  The development ordered by the Board has been 
completed.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

The appellant, whose verified active military service was 
from September 1986 to January 1987, does not have at least 
90 days of active military service during a period of war as 
defined by law for VA benefits purposes.  


CONCLUSION OF LAW

The appellant's military service does not meet threshold 
eligibility requirements for VA non-service connected pension 
benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 
3.2, 3.3, 3.6, 3.314 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Manning v. Principi, 16 Vet. App. 534, 542 
(2002) that the Veterans Claims Assistance Act (VCAA) can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  As the appellant's claim of entitlement to 
nonservice-connected pension benefits is resolved as a matter 
of law, the Board is not required to address the VA's efforts 
to comply with the duty to notify and assist claimants with 
respect to that issue.



Eligibility for Non-Service Connected Pension

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. § 1521(j) and who is  
permanently and totally disabled from nonservice-connected  
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  A veteran 
meets the service requirements if he served in the active 
military, naval, or air service, (1) for ninety days or more  
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  See 38 U.S.C.A. § 1521 (West 2002).

The sole question before the Board is whether the appellant's 
service meets the threshold eligibility requirements 
established by statute for a non-service-connected pension.  

Eligibility for VA pension benefits requires an initial 
showing that the claimant is a veteran who served on active 
duty for at least 90 days during a period of war.  See 38 
U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet.  App. 88, 
89-90 (1993) [non service- connected pension benefits are 
payable to a veteran who served for 90 days or more during a 
period of war].  

On her application for VA pension the appellant listed her 
active service as being from September 9, 1986 to January 27, 
1987.  In May 2009, the National Personnel Records Center 
(NPRC) responded to VA's request to verify any periods of 
active duty of the appellant.  They responded and verified 
she served in the Air National Guard and was ordered to 
active duty on September 9, 1986 and was released from active 
duty on January 27, 1987.  No additional active duty was 
performed by the appellant.  On her VA Form 9, the appellant 
stated that VA did not have her complete record of service, 
but she did not identify any other periods of active duty.  

The regulations set out the periods of war.  The Vietnam era 
is from February 28, 1961 to May 7, 1975.  The Persian Gulf 
War period begins on August 2, 1990.  See 38 C.F.R. § 3.2 
(2008).  The appellant's active service did not occur during 
a war time period as defined by the regulations.  

Entitlement to a non-service connected pension must be denied 
based on lack of qualifying service.  Eligibility for 
nonservice-connected pension benefits is denied as a matter 
of law.  See Sabonis v.  Brown, 6 Vet. App. 426, 429-430 
(1994).  


ORDER

Eligibility for to non-service connected pension benefits is 
denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


